Citation Nr: 0810596	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  93-09 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic depression 
and anxiety disorder.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine.

5.  Entitlement to service connection for stenosis of the 
lumbar spine.

6.  Entitlement to service connection for sacralization of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Barbara, J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to September 
1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic stress disorder and 
for a low back disability.  In a September 1997 decision, the 
Board also determined that that new and material evidence had 
not been submitted to reopen those service connection claims.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims ("the Court").  A joint 
motion for remand was filed in November 1998 which the Court 
granted in December 1998.  The Board's decision was vacated 
and remanded back to the Board.

Thereafter, in June 1999, the Board remanded the case back to 
the RO.  The RO again determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for post-traumatic stress disorder and for 
a low back disability.  In May 2000, the Board remanded the 
case back to the RO again for additional consideration of new 
diagnoses of back disabilities and for additional development 
of the issue of service connection for psychiatric disorder.

In a June 2000 rating decision, the RO denied service 
connection for degenerative joint disease and stenosis of the 
lumbar spine.  In July 2000, the RO denied service connection 
for depressive reaction.

In a December 2000 determination, the Board determined that 
new and material evidence had been submitted to reopen the 
claim of service connection for lumbosacral strain. The Board 
denied service connection on the merits for lumbosacral 
strain, conversion hysteria, degenerative joint disease of 
the lumbar spine, spondylolisthesis of the lumbar spine, 
stenosis of the lumbar spine, and for sacralization of the 
lumbar spine.  The Board remanded the issues of service 
connection for anxiety disorder and depression to the RO for 
further development.

In February 2002, the Court vacated the portion of the 
Board's decision which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for post-traumatic neurosis and denied 
service connection for lumbosacral strain, conversion 
hysteria, degenerative joint disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, stenosis of the lumbar 
spine, and for sacralization of the lumbar spine.  The issues 
were remanded to the Board for adequate consideration of the 
Veterans Claims Assistance Act (VCAA).  In June 2004, the 
Board remanded this case to the RO.  

In July 2005 the Board granted the veteran's request to 
reopen the claim for service connection for lumbosacral 
strain and denied the veteran's claims for service connection 
for depression, anxiety disorder, lumbosacral strain, 
degenerative joint disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, stenosis of the lumbar 
spine and sacralization of the lumbar spine.

In November 2007, the Court reversed and remanded the Board's 
decision on the issues of service connection for depression 
and anxiety disorder, and vacated and remanded all of the 
issues of service connection for back disabilities.  The 
veteran's claim has been advanced on the docket.

The issues of evaluation of chronic depression with anxiety 
disorder, service connection for lumbosacral strain, service 
connection for degenerative joint disease of the lumbar 
spine, service connection for spondylolisthesis of the lumbar 
spine, and service connection for stenosis of lumbar spine 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sacralization of the lumbar spine is a congenital defect.

2.  Chronic depression with anxiety disorder were manifest in 
service.


CONCLUSIONS OF LAW

1.  Sacralization of the lumbar spine is not a disease within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2007).

2.  Chronic depression with anxiety disorder was incurred in 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notices in 
this case predated the rating decisions.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection.  In VCAA letters of 
February 2002, July 2003 and August 2004 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the VCAA notice did not predate the 
rating decision.  In Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant and any error in timing was harmless error.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  In the present case, the notice was provided 
pursuant to a Board remand.  The veteran was provided the 
opportunity to submit additional evidence which he did by 
submitting additional statements and a letter after which his 
claim was readjudicated.  The veteran has not claimed any 
prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded a VA examination of the lumbar spine in February 
2005.  Therefore, the Board finds that the VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).




Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110  (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection for a chronic disease may 
be granted if manifest to a compensable degree within one 
year of separation form service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  
 
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a condition existed 
prior to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Sacralization of the Lumbar Spine

The Board notes that sacralization was noted in service and 
post-service.  Nonetheless, sacralization is a congenital 
anomaly in which the fifth lumbar vertebra is fused to the 
sacrum in varying degrees.  Thibault v. Brown, 5 Vet. App. 
520, 521 (1993) (citing Webster's Medical Desk Dictionary 629 
(1986).  Congenital or developmental defects as such are not 
diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  Further, there 
is no evidence of any superimposed disease or injury during 
service warranting service connection for any resultant 
disability.

The regulations clearly state that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
VA's General Counsel has held that such defects, therefore, 
may not be service-connected. VAOPGCPREC 82-90.  Because the 
veteran's sacralization of the lumbar spine is a congenital 
defect, service connection is precluded by regulation.  Thus, 
service connection is denied.

Chronic depression with anxiety disorder

To establish service connection there must be evidence of a 
current disability.  In this case there is evidence of a 
diagnosis of depression and anxiety.  In addition, the 
veteran's private physician in a June 2000 statement 
concluded that the veteran's current chronic depression dated 
back to the mental illness the veteran suffered while in 
service.  

In a November 2007 decision the Court made a determination 
that the veteran was entitled to the presumption of soundness 
in regards to the chronic depression and anxiety and that the 
conditions did not clearly and unmistakably preexist service.  

There being a diagnosis of chronic depression and anxiety 
disorder, a competent medical opinion linking the veteran's 
current mental disease to service, and a determination tat 
the conditions did not clearly and unmistakably preexist 
service, service connection is warranted.


ORDER

Service connection for sacralization of the lumbar spine is 
denied.

Service connection for chronic depression and anxiety 
disorder is granted.


REMAND

The Court, in it's decision of November 2007, ordered that 
service connection for chronic depression and anxiety 
disorder be granted and an appropriate disability rating be 
determined.  Service connection for chronic depression and 
anxiety disorder has been granted, a disability rating must 
be assigned.

Furthermore, the Board notes that the VCAA requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Little v. Derwinski, 1 Vet. App. 90 
(1991).  

The veteran had active service from April 1942 to September 
1943.  On the April 6, 1942 induction examination the veteran 
complained of having sustained a back injury in 1941.  There 
were no objective findings.  The remarks section of the 
report indicated that the accident to his head and back were 
unconfirmed and not disabling for service.

On April 14, 1942, the veteran complained of having back pain 
for 8 months.  He was admitted to the hospital on April 24, 
1942 for complaints of pain in his lower back.  On 
examination, he reported that his back was accidentally 
injured in September 1941, when the veteran lifted a barrel 
that weighed approximately 250 pounds.  Heat and strapping 
were applied and he did not work for the 8 months prior to 
his induction.  He reported recurrence of his symptoms during 
basic training when he was bending over doing exercise.  He 
wore an old belt that gave some relief.  Chronic, recurrent 
lumbosacral strain was diagnosed.  It was noted that the 
condition existed prior to induction.  He was returned to 
duty, improved on April 27, 1942.

In June 1943 the veteran reported that he was involved in an 
auto accident in 1941 and was unconscious as a result for a 
short period of time, but was not hospitalized.  Although he 
was unable to give a satisfactory history, he stated that 
during the prior 2-3 years, he had been scared and had 
frequent headaches and dizzy spells.  On physical 
examination, there was no limitation of motion in his bones 
and joints.  A recheck examination was requested of an 
unsatisfactory lumbosacral spine x-ray taken in July 1943.  
It was repeated and was unsatisfactory.  X- rays of the 
lumbosacral spine area taken on July 27, 1943 revealed 
bilateral sacralization of the last lumbar vertebra.  The 
lateral view was unsatisfactory.  The lateral view x-ray was 
repeated in August 1943 and was negative.

In August 1943, the veteran went before a combined 
Neuropsychiatric and Disposition Board.  He was kept in the 
hospital until he was discharged from service where he 
remained until September 1943.  He complained of his back 
pain less and this was noted to be very much improved.  

The Certificate of Disability for Discharge indicated that 
the veteran had psychoneurosis, conversion hysteria (history 
of condition since childhood).  He was incapacitated by 
reason of it being a chronic condition characterized by 
severe headaches, pain in the back, tenseness, and periods of 
impulsive behavior for which no cause had been found.  This 
would be cause for repeated periods of hospitalization which 
rendered him unfit for duty.  There were no disabilities or 
defects other than noted on final examination.  A finding 
that the disorder existed prior to induction was made.  The 
endorsement found the disqualifying disability was not 
incurred in active service; the injury or disease did exist 
prior to induction; the injury or disease was not aggravated 
by active service; the disability was not due to his own 
misconduct; and the disability was not in line of duty.  The 
endorsement was signed by three officers of the Medical 
Corps.

In April 1993, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He maintained that his 
back problems had their onset at Camp Lee.  He had been 
treated for three months prior to entering service for muscle 
spasm.  This was the same problem that he had in service but 
it got worse doing maneuvers and he had complaints all of the 
time.  He could not walk far or run because of his back.  He 
related that the automobile accident he had before service 
was nothing serious and did not require hospitalization.  .

In this case, lumbosacral strain was not noted at entry into 
service.  A prior accident and back injury was noted, but 
nothing was found on examination.  There was no lumbosacral 
defect, infirmity, or disorder noted on the induction 
examination.  Therefore, the veteran is entitled to a 
presumption of sound condition as to his lumbosacral spine.  
But, this presumption may be rebutted.

The Federal Circuit Court has held that a medical opinion 
derived from factual evidence in the form of the veteran's 
reported history of a condition is sufficient to rebut the 
presumption of soundness despite any lack of contemporaneous 
clinical evidence or recorded history.  See Harris v. West, 
203 F. 3d. 1347, 1349 (Fed. Cir. 2000), cert. denied, 53 U.S. 
1276 (2000) (stating that a postservice physician's opinion 
that is based on statements made by the veteran about the 
preservice history of his condition may be sufficient to 
rebut the presumption of soundness).  In this case, there is 
clear and unmistakable evidence to overcome the first part of 
the presumption of soundness, as the veteran's service 
medical records and the findings of the inservice examiners 
clearly and unmistakably demonstrated that the veteran's 
condition preexisted military service.

On his induction examination, the veteran complained of 
having sustained a back injury in 1941, but there were no 
objective findings.  Shortly thereafter, on April 14, 1942, 
the veteran complained of having back pain for 8 months.  He 
was admitted to the hospital on April 24, 1942 for complaints 
of pain in his lower back.  On examination, he reported that 
his back was accidentally injured in September 1941 when the 
veteran lifted a barrel that weighed approximately 250 
pounds.  Heat and strapping were applied and he did not work 
for the 8 months prior to his induction.  He reported 
recurrence of his symptoms during basic training when he was 
bending over doing exercise.  He wore an old belt that gave 
some relief.  The Board notes that while the veteran was not 
competent to render his own back diagnosis, he was certainly 
competent to report that he had hurt his back and describe 
how he hurt his back.  He was also competent to state how his 
back was treated and how long he was unable to work (8 
months) because of the injury.  He was also competent to 
state that he experienced the same type of back symptoms 
during training exercises during service.  None of these 
observations required medical expertise.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  

Based on the veteran's statements, which he was competent to 
make, as well as based on examination, recurrent chronic 
lumbosacral strain was diagnosed.  The examiner opined that 
the condition existed prior to induction.

In this case, there was a factual predicate for the 
examiner's conclusion, the veteran's own history filtered 
through the medical expertise of the examiner.  Moreover, the 
veteran's history was enhanced by the examiner who opined 
that his current condition preexisted service.  The examiner 
did not merely transcribe the statements of the veteran, but 
rather supplemented his statements with his own findings and 
comments.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

At a VA examination of February 2005 the examiner opined that 
he could not attribute the veteran's chronic lumbosacral 
strain to military service without recurring to speculation.  
He did not provide an opinion regarding aggravation.  
Furthermore, there is no medical opinion of record regarding 
the veteran's degenerative joint disease, spondylolisthesis 
or stenosis of the lumbar spine.  Medical opinions are 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine and assign 
the appropriate disability rating for 
the service connected chronic 
depression ad anxiety disorder.

2.  The AOJ should forward the file to a 
physician for a medical opinion.  The 
file must be made available to the 
physician.  Based upon a review of the 
file and the nature of the diagnoses, 
the examiner is requested to provide the 
following opinions.  The examiner should 
be made aware that the veteran is 
presumed to have been of sound condition 
upon entry into service and that the 
standard to rebut the presumption of 
soundness is whether there is clear and 
unmistakable evidence that the condition 
pre-existed service and was not 
aggravated by service.  1.  The examiner 
should specifically comment as to 
whether there is clear and unmistakable 
evidence that the veteran's lumbosacral 
strain was not aggravated by service.  
It is requested that reasoning be 
afforded in support of any opinion 
provided.  

2.  The examiner also should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that  the 
veteran's currently diagnosed 
degenerative joint disease, 
spondylolisthesis and stenosis of the 
lumbar spine, is related to an inservice 
injury, or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


